FILED

DISTRICT COURT OF GUAM

 

 

 

 

 

OCT 09 2019
PS 8
ann THE DISTRICT COURT OF GUAM,
NNE G. QUINATA
CLERK OF COURT
U.S.A. vs: Joel Po Ymballa Docket No. CR 19-00025-001
Petition for Action on Conditions of Pretrial Release
COMES NOW TRINA P. DUENAS PRETRIAL SERVICES OFFICER
presenting an official report upon the conduct of defendant Joel Po Ymballa
who was placed under pretrial release supervision by the Honorable Joaquin V.E. Manibusan, Jr., Magistrate Judge
sitting in the court at Hagathia, Guam on the 14" date of June , 20 19

 

under the following conditions:

Please see Order Setting Conditions of Release filed on June 14, 2019

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

The Defendant committed violations of 18 U.S.C. § 3143.

Please see attached Declaration in Support of Petition and
Request for a Summons.

PRAYING THAT THE COURT WILL:

Pursuant to 18 U.S.C. §3148, order that a Summons be issued, and upon its execution, that the
defendant appear at a hearing, and at that hearing, the defendant be held to answer or show
cause why bail should not be revoked or why conditions of release should not be modified, or
for any other matter for which the Court may deem just and proper.

 

ORDER OF COURT Respecttully,

Considered and ordered this
day of og

, 20 and ordered filed and « Beg
made a part of the records in the above Y if
case. wena? /s/ TRINA P. DUENAS

U.S. Pretrial Services Officer

UL) This Order and a copy of the warrant shall Place: Hagatfia, Guam

 

be filed under seal and disclosed only to the
U.S. Marshals Service and the U.S.
Probation Office for their official use, until the Date: October 9, 2019
arrest of the Defendant.

 

nr

~ | i | AT

Case 1:19-cr-00025 Document 17 Filed 10/09/19 Page 1 of 5
KIM R. WALMSLEY

Chief U.S. Probation Officer
TRINA P. DUENAS

U.S. Probation Officer

The District Court of Guam
2"4 Floor, U.S. Courthouse
520 West Soledad Avenue
Hagatna, Guam 96910
Telephone: (671) 969-4600
Fax: (671) 969-4601

THE DISTRICT COURT OF GUAM
UNITED STATES OF AMERICA, ) CRIMINAL CASE NO.: 19-00025-001
)
Plaintiff, )
)
vs. ) DECLARATION IN SUPPORT
) OF PETITION
JOEL PO YMBALLA, )
)
Defendant. )
)

 

|, U.S. Probation Officer Trina P. Duenas, am assigned to supervise the Court
ordered conditions of pretrial release for Joe! Po Ymballa, and in this capacity, | declare

as follows:

On June 12, 2019, Joel Po Ymballa appeared before the Honorable Joaquin V.E.
Manibusan, Jr., Magistrate Judge, for a Filing of Information, Waiver of Indictment, and
Entry of Plea hearing. Mr. Ymballa pled guilty to Conspiracy to Import Fifty or More Grams
of Methamphetamine Hydrochloride, in violation of 21 U.S.C. §§952(a), 960(b)(1)(H) and
963 and 18 U.S.C. § 2. Mr. Ymballa was released and placed on supervision. A status

hearing is scheduled for December 11, 2019.

Case 1:19-cr-00025 Document 17 Filed 10/09/19 Page 2 of 5
Informational Report
Re: YMBALLA, Joel Po
Page 2

On July 11, 2019, an Informational Report was filed after Mr. Ymballa admitted to
the use of methamphetamine on two occasions. This officer referred him for substance

abuse counseling and no court action was requested or taken.

On August 14, 2019, a second Informational Report was filed after Mr. Ymballa
tested positive a third time. Again, no court action was requested, as Mr. Ymballa had just

begun substance abuse treatment, and he had tested negative several times.

The defendant is alleged to have committed the following in violation of 18 U.S.C.
§ 3143:

Special Condition: Submit to testing for a prohibited substance if required by the pretrial
services office or supervising officer. Testing may be used with random frequency and
may include urine testing, the wearing of a sweat patch, a remote alcohol testing system,
and/or any form of prohibited substance screening or testing. The defendant must not
obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited

substance screening or testing.

Special Condition: Not use or unlawfully possess a narcotic drug or other controlled
substance defined in 21 U.S.C. §802, unless prescribed by a licensed medical

practitioner.
On August 14, 2019, Mr. Ymballa was scheduled for a drug test, but failed to report

for testing. This officer met with him the following day and he admitted in writing to the

use of methamphetamine on August 14, 2019.

Case 1:19-cr-00025 Document 17 Filed 10/09/19 Page 3 of 5
Informational Report
Re: YMBALLA, Joel Po
Page 3

On September 6, 2019, Mr. Ymballa was scheduled for a drug test, and again
failed to report.

On September 25, 2019, Mr. Ymballa was scheduled for a drug test. He reported
as scheduled and submitted to a urinalysis which was presumptive positive for
methamphetamine. He admitted in writing to the use of methamphetamine on September

20, 2019.

On October 4, 2019, Mr. Ymballa failed to report for another drug test. He then
reported for a drug test on October 6, 2019 and tested presumptive positive for
methamphetamine. He initially denied the violation, but after meeting with this officer on
October 7, 2019, he admitted in writing to the use of methamphetamine on October 5,
2019.

Supervision Compliance: Mr. Ymballa is participating in individual and group counseling
sessions. He has tested negative nine times since the last report to the Court, and he

reports to this officer as instructed.

Recommendation: This Probation Officer respectfully requests the Court to issue a
Summons for Joel Po Ymballa to appear at a hearing to determine if his bail should be

revoked or modified, pursuant to 18 U.S.C. § 3148.

| declare, under penalty of perjury, that the foregoing is true and correct, except
those matters stated upon information and belief, and as to those matters, | believe them

to be true.

Case 1:19-cr-00025 Document 17 Filed 10/09/19 Page 4of 5
Informational Report
Re: YMBALLA, Joel Po
Page 4

Executed this 9'" day of October 2019, at Hagatna, Guam, in conformance with the
provisions of 28 U.S.C. § 1746.
Respectfully submitted,

KIM R. WALMSLEY
Chief U.S. Probation Officer

     

ai ss /s/ TRINA P. DUENAS
vee U.S. Probation Officer

Reviewed by:
<e
Sey ween “7 4 Low
# ISLGRACE D. FLORES
Deputy Chief U.S. Probation Officer

 

Case 1:19-cr-00025 Document 17 Filed 10/09/19 Page 5of5
